Citation Nr: 9909230	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an open fracture of the left femur, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the first cuneiform 
bone of the left foot.

3.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1978.

This appeal arises from a May 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO denied increased ratings of greater than 10 percent 
for residuals of an open fracture of the left femur, or of 
greater than 0 percent each for residuals of a fracture of 
the first cuneiform bone of the left foot, and residuals of a 
fracture of the left tibia.


FINDINGS OF FACT

1.  The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran failed to report for a VA medical 
examination, which was necessary to evaluate the service-
connected residuals of an open fracture of the left femur, 
residuals of a fracture of the first cuneiform bone of the 
left foot, and residuals of a fracture of the left tibia.


CONCLUSION OF LAW

The claims for increased disability ratings for residuals of 
an open fracture of the left femur, residuals of a fracture 
of the first cuneiform bone of the left foot, and residuals 
of a fracture of the left tibia are denied.  38 C.F.R. 
§ 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for residuals of multiple 
fractures of his left lower extremity, which he sustained in 
a motor vehicle accident during service.  Residuals of an 
open fracture of the left femur are currently rated as 10 
percent disabling, residuals of a fracture of the first 
cuneiform bone of the left foot are rated as 0 percent 
disabling, and residuals of a fracture of the left tibia are 
rated as 0 percent disabling.  The veteran claims that his 
left lower extremity disabilities have worsened.  He is 
seeking increased ratings for each of the disabilities.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has defined a well grounded 
claim as a plausible claim; one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  A claim for an increased rating for 
a disability is generally well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The veteran claims that his left lower extremity disabilities 
have worsened.  The Board finds that his claims for increased 
ratings for those disabilities are well grounded claims.

When a veteran has presented a well grounded claim, the 
Department of Veterans Affairs (VA) has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Review of the record does not 
disclose the existence of any evidence pertinent to the 
claims on appeal that the RO has not attempted to obtain.  
Therefore, the Board finds that VA has met its duty to assist 
in developing the facts pertinent to the veterans claims.

The most recent VA medical examination of the veteran was 
performed in March 1993.  The veteran has indicated that the 
manifestations of his left leg and foot disabilities are 
worse than the 1993 examination report reflected.  In 
statements in support of his appeal, the veteran indicated 
that he felt that the March 1993 examination had been 
performed inadequately.  The veteran testified at a Travel 
Board Hearing held on March 14, 1997, in Atlanta, Georgia, 
before the undersigned Member of the Board.  The veteran 
reported that he had not received notice of a medical 
examination that had been scheduled since the 1993 
examination.  He stated that he was willing to report for a 
new examination.  The Board Member specifically advised the 
veteran to make sure that the RO knew the veteran's current 
address.

In August 1998, the Board remanded the case for further 
development, including a medical examination with detailed 
findings regarding the current manifestations of the 
veteran's service-connected disabilities.  Records in the 
claims file indicate that the RO sent the veteran notice of 
medical examinations scheduled in September 1998 and October 
1998, but that the veteran did not report for either 
appointment.  In November 1998, the veteran's representative 
wrote to inform the RO that the veteran had a new address.  
The representative wrote that the veteran had failed to 
report to the October 1998 examination due to a 
misunderstanding, and that the veteran was willing to report 
for an examination.  In December 1998, the RO wrote to the 
veteran at the address that the representative had provided 
in November 1998.  The RO informed the veteran of a medical 
examination that was scheduled later in December 1998.  In 
each of the notices of scheduled examinations, the RO 
informed the veteran that failure to report for the 
examination would have an unfavorable effect on consideration 
of his claim.  The veteran did not report for the December 
1998 examination.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, and 
the claim is a claim for entitlement to an increased 
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or death of an immediate 
family member.  38 C.F.R. § 3.655 (1998).

In light of the passage of time since the 1993 examination, 
the veteran's contention that the 1993 examination was 
unsatisfactory, and his contention that his disabilities have 
worsened since 1993, the Board finds that a more recent and 
thorough VA examination is necessary to determine whether 
increased ratings are warranted for the veteran's service 
connected disabilities.  After the August 1998 remand by the 
Board, the RO scheduled examinations on three occasions, and 
notified the veteran of the examinations and of the 
unfavorable consequences of failure to report for 
examination.  The veteran did not report for a scheduled 
medical examination, and there is no evidence showing good 
cause why he failed to report.  Therefore, under the 
provisions of 38 C.F.R. § 3.655, the veteran's claims for 
increased ratings for residuals of an open fracture of the 
left femur, residuals of a fracture of the first cuneiform 
bone of the left foot, and residuals of a fracture of the 
left tibia are denied.


ORDER

The appeals for increased ratings for residuals of an open 
fracture of the left femur, residuals of a fracture of the 
first cuneiform bone of the left foot, and residuals of a 
fracture of the left tibia are denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


